Exhibit 10.2

THE GREENBRIER COMPANIES, INC.

AGREEMENT CONCERNING INDEMNIFICATION AND RELATED MATTERS

(Directors)

This Agreement is made as of             , 20    , by and between THE GREENBRIER
COMPANIES, INC., an Oregon corporation (the “Corporation”), and
                    (the “Director”), a director of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
of the Corporation the most capable persons available and persons who have
significant experience in business, corporate and financial matters; and

WHEREAS, the Corporation has identified the Director as a person possessing the
background and abilities desired by the Corporation and desires the Director to
serve as a director of the Corporation; and

WHEREAS, the substantial increase in corporate litigation may, from time to
time, subject directors to burdensome litigation, the risks of which frequently
far outweigh the advantages of serving in such capacity; and

WHEREAS, in recent times the cost of liability insurance has increased and the
availability of such insurance is, from time to time, severely limited; and

WHEREAS, the Corporation and the Director recognize that serving as a director
of a corporation at times calls for subjective evaluations and judgments upon
which reasonable persons may differ and that, in that context, it is anticipated
and expected that directors of corporations will and do from time to time commit
actual or alleged errors or omissions in the good faith exercise of their
corporate duties and responsibilities; and

WHEREAS, it is the express policy of the Corporation to indemnify its directors
to the fullest extent permitted by law; and

WHEREAS, the Articles of Incorporation of the Corporation permit, and the Bylaws
of the Corporation require, indemnification of the directors of the Corporation
to the fullest extent permitted by law, including but not limited to the Oregon
Business Corporation Act (the “OBCA”), and the OBCA expressly provides that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplates that contracts may be entered into between the Corporation and its
directors with respect to indemnification; and

WHEREAS, the Corporation and the Director desire to articulate clearly in
contractual form their respective rights and obligations with regard to the
Director’s service on behalf of the Corporation as a director and with regard to
claims for loss, liability, expense or damage which, directly or indirectly, may
arise out of or relate to such service;



--------------------------------------------------------------------------------

WHEREAS, this Agreement expresses the entire understanding of the parties hereto
with respect to the subject matter hereof and it supersedes and replaces any and
all former or contemporaneous agreements, understandings, representations or
warranties relating to such subject matter and contains all of the terms,
conditions, understandings, representations, warranties, and promises of the
parties hereto in connection therewith.

NOW THEREFORE, the Corporation and the Director agree as follows:

 

1. Agreement to Serve.

The Director shall serve as a director of the Corporation for so long as the
Director is duly elected or until the Director tenders a resignation in writing.
This Agreement creates no obligation on either party to continue the service of
the Director for a particular term or any term.

 

2. Definitions.

As used in this Agreement:

 

  (a) The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought in the right of the Corporation or
otherwise, and whether of a civil, criminal, administrative or investigative
nature, whether formal or informal, in which the Director may be or may have
been involved as a party, witness or otherwise, by reason of the fact that the
Director is or was a director of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, partner, trustee, manager,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, whether or not serving in
such capacity at the time any liability or expense is incurred for which
exculpation, indemnification or reimbursement can be provided under this
Agreement.

 

  (b) The term “Expenses” includes, without limitation thereto, expenses of
investigations, judicial or administrative proceedings or appeals, attorney,
accountant and other professional fees and disbursements and any expenses of
establishing a right to indemnification under Section 12 of this Agreement, but
shall not include amounts paid in settlement by the Director or the amount of
judgments or fines against the Director.

 

  (c)

References to “other enterprise” include, without limitation, employee benefit
plans; references to “fines” include, without limitation, any excise taxes
assessed on a person with respect to any employee benefit plan; references to
“serving at the request of the Corporation” include, without limitation, any
service as a director, officer, partner, trustee, manager, employee or agent
which imposes duties on, or involves services by, such director, officer,
partner, trustee, manager, employee or agent with respect to an employee benefit
plan, its participants, or its

 

2



--------------------------------------------------------------------------------

  beneficiaries; and a person who acted in good faith and in a manner such
person reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

 

  (d) References to “the Corporation” shall include, in addition to the
resulting entity, any constituent corporation or other entity (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, partners, trustees, managers, employees or
agents, so that any person who is or was a director, officer, partner, trustee,
manager, employee or agent of such constituent entity, or is or was serving at
the request of such constituent entity as a director, officer, partner, trustee,
manager, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under this Agreement with respect to the resulting or surviving entity
as such person would have with respect to such constituent entity if its
separate existence had continued.

 

  (e) For purposes of this Agreement, the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

 

  (i) to the fullest extent authorized or permitted by any amendments to or
replacements of the OBCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify or exculpate its directors; and

 

  (ii) to the fullest extent permitted by the provision of the OBCA that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the OBCA.

 

3. Limitation of Liability

To the fullest extent permitted by law, the Director shall have no monetary
liability of any kind or nature whatsoever in respect of the Director’s errors
or omissions (or alleged errors or omissions) in serving the Corporation or any
of its subsidiaries, their respective shareholders or any other enterprise at
the request of the Corporation, so long as such errors or omissions (or alleged
errors or omissions), if any, are not shown by clear and convincing evidence to
have involved:

 

  (i) any breach of the Director’s duty of loyalty to such entities,
shareholders or enterprises;

 

  (ii) any act or omission not in good faith or which involved intentional
misconduct or a knowing violation of law;

 

3



--------------------------------------------------------------------------------

  (iii) any transaction from which the Director derived an improper personal
benefit;

 

  (iv) any unlawful distribution (including, without limitation, dividends,
stock repurchases and stock redemptions), as defined in the OBCA or, as
applicable, in the limited liability company act of the state where the
Company’s subsidiary is organized; or

 

  (v) profits made from the purchase and sale by the Director of securities of
the Corporation within the meaning of Section 16(b) of the Securities Exchange
Act of 1934, as amended, or similar provision of any state statutory law or
common law.

 

  (b) Without limiting the generality of subparagraph (a) above and to the
fullest extent permitted by law, the Director shall have no personal liability
to the Corporation or any of its subsidiaries, their respective shareholders or
any other person claiming derivatively through the Corporation, regardless of
the theory or principle under which such liability may be asserted, for:

 

  (i) punitive, exemplary or consequential damages;

 

  (ii) treble or other damages computed based upon any multiple of damages
actually and directly proved to have been sustained;

 

  (iii) fees of attorneys, accountants, expert witnesses or professional
consultants; or

 

  (iv) civil fines or penalties of any kind or nature whatsoever.

 

4. Indemnity in Third Party Proceedings.

The Corporation shall indemnify the Director in accordance with the provisions
of this Section 4 if the Director was or is a party to, or is threatened to be
made a party to, any Proceeding (other than a Proceeding by or in the right of
the Corporation to procure a judgment in its favor), against all Expenses,
judgments, fines and amounts paid in settlement, actually and reasonably
incurred by the Director in connection with such Proceeding if the Director
acted in good faith and in a manner the Director reasonably believed was in or
not opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, the Director, in addition, had no reasonable
cause to believe that the Director’s conduct was unlawful. However, the Director
shall not be entitled to indemnification under this Section 4 in connection with
any Proceeding charging improper personal benefit to the Director in which the
Director is adjudged liable on the basis that personal benefit was improperly
received by the Director unless and only to the extent that the court conducting
such Proceeding, or any other court of competent jurisdiction, determines upon
application that, despite the adjudication of liability, the Director is fairly
and reasonably entitled to indemnification in view of all the relevant
circumstances.

 

4



--------------------------------------------------------------------------------

5. Indemnity in Proceedings by or in the Right of the Corporation.

The Corporation shall indemnify the Director in accordance with the provisions
of this Section 5 if the Director was or is a party to, or is threatened to be
made a party to, any Proceeding by or in the right of the Corporation to procure
a judgment in its favor, against all Expenses actually and reasonably incurred
by the Director in connection with the defense or settlement of such Proceeding
if the Director acted in good faith and in a manner the Director reasonably
believed was in or not opposed to the best interests of the Corporation.
However, the Director shall not be entitled to indemnification under this
Section 5 in connection with any Proceeding in which the Director has been
adjudged liable to the Corporation unless and only to the extent that the court
conducting such Proceeding, or any other court of competent jurisdiction,
determines upon application that, despite the adjudication of liability, the
Director is fairly and reasonably entitled to indemnification in view of all the
relevant circumstances.

 

6. Indemnification of Expenses of Successful Party.

Notwithstanding any other provisions of this Agreement other than Section 8, to
the extent that the Director has been successful, on the merits or otherwise, in
defense of any Proceeding or in defense of any claim, issue or matter therein,
including the dismissal of an action without prejudice, the Corporation shall
indemnify the Director against all Expenses actually and reasonably incurred in
connection therewith.

 

7. Additional Indemnification.

Notwithstanding any limitation in Sections 4, 5 or 6, the Corporation shall
indemnify the Director to the fullest extent permitted by law with respect to
any Proceeding (including a Proceeding by or in the right of the Corporation to
procure a judgment in its favor), against all Expenses, judgments, fines and
amounts paid in settlement, actually and reasonably incurred by the Director in
connection with such Proceeding.

 

8. Exclusions.

Notwithstanding any provision in this Agreement, the Corporation shall not be
obligated under this Agreement to make any indemnification in connection with
any claim made against the Director:

 

  (a) for which payment is required to be made to or on behalf of the Director
under any insurance policy, except with respect to any excess amount to which
the Director is entitled under this Agreement beyond the amount of payment under
such insurance policy;

 

  (b) if a court having jurisdiction in the matter finally determines that such
indemnification is not lawful under any applicable statute or public policy;

 

5



--------------------------------------------------------------------------------

  (c) in connection with any Proceeding (or part of any Proceeding) initiated by
the Director, or any Proceeding by the Director against the Corporation or its
directors, officers, employees or other persons entitled to be indemnified by
the Corporation, unless:

 

  (i) the Corporation is expressly required by law to make the indemnification;

 

  (ii) the Proceeding was authorized by the Board of Directors of the
Corporation; or

 

  (iii) the Director initiated the Proceeding pursuant to Section 12 of this
Agreement and the Director is successful in whole or in part in such Proceeding;
or

 

  (d) for an accounting of profits made from the purchase and sale by the
Director of securities of the Corporation within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provision of any
state statutory law or common law.

 

9. Advances of Expenses.

The Corporation shall pay the Expenses incurred by the Director in any
Proceeding (other than a Proceeding brought for an accounting of profits made
from the purchase and sale by the Director of securities of the Corporation
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provision of any state statutory law or common law) in
advance of the final disposition of the Proceeding at the written request of the
Director, if the Director:

 

  (a) furnishes the Corporation a written affirmation of the Director’s good
faith belief that the Director is entitled to be indemnified under this
Agreement; and

 

  (b) furnishes the Corporation a written undertaking to repay the advance to
the extent that it is ultimately determined that the Director is not entitled to
be indemnified by the Corporation. Such undertaking shall be an unlimited
general obligation of the Director but need not be secured.

Advances pursuant to this Section 9 shall be made no later than 10 days after
receipt by the Corporation of the affirmation and undertaking described in
Sections 9(a) and 9(b) above, and shall be made without regard to the Director’s
ability to repay the amount advanced and without regard to the Director’s
ultimate entitlement to indemnification under this Agreement. The Corporation
may establish a trust, escrow account or other secured funding source for the
payment of advances made and to be made pursuant to this Section 9 or of other
liability incurred by the Director in connection with any Proceeding.

 

6



--------------------------------------------------------------------------------

10. Nonexclusivity and Continuity of Rights.

The indemnification, advancement of Expenses, and exculpation from liability
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Director may be entitled under any other agreement, any articles of
incorporation, bylaws, or vote of shareholders or directors, the OBCA, or
otherwise, both as to action in the Director’s official capacity and as to
action in another capacity while holding such office or occupying such position.
The indemnification under this Agreement shall continue as to the Director even
though the Director may have ceased to be a director of the Corporation or a
director, officer, partner, trustee, manager, employee or agent of an enterprise
related to the Corporation and shall inure to the benefit of the heirs,
executors, administrators and personal representatives of the Director.

 

11. Procedure Upon Application for Indemnification.

Any indemnification under Sections 4, 5, 6 or 7 shall be made no later than 45
days after receipt of the written request of the Director, unless a
determination that the Director is not entitled to indemnification under this
Agreement is made within such 45 day period:

 

  (a) by the Board of Directors by a majority vote of a quorum consisting of
directors who are not parties to the applicable Proceeding;

 

  (b) if a quorum cannot be obtained under paragraph (a) of this Section 11,
then by a majority vote of a committee of the Board of Directors that is
(i) duly designated by the Board of Directors, with the participation of
directors who are parties to the applicable Proceeding and (ii) consists solely
of two or more directors not parties to the applicable Proceeding;

 

  (c) by independent legal counsel in a written opinion, which counsel shall be
appointed (i) by a majority vote of the Board of Directors or its committee in
the manner prescribed by paragraph (a) or paragraph (b) of this Section 11, or
(ii) if a quorum of the Board of Directors cannot be obtained under paragraph
(a) of this Section 11 or a committee cannot be designated under paragraph
(b) of this Section 11, then by a majority vote of the full Board of Directors,
including directors who are parties to the applicable Proceeding; or

 

  (d) by the shareholders of the Corporation.

 

12. Enforcement.

The Director may enforce any right to indemnification, advances or exculpation
provided by this Agreement in any court of competent jurisdiction in compliance
with Section 23 if:

 

  (a) the Corporation denies the claim for indemnification, advances or
exculpation, in whole or in part; or

 

7



--------------------------------------------------------------------------------

  (b) the Corporation does not dispose of such claim within the time period
required by this Agreement.

It shall be a defense to any such enforcement action (other than an action
brought to enforce a claim for advancement of Expenses pursuant to, and in
compliance with, Section 9 of this Agreement) that the Director is not entitled
to indemnification or exculpation under this Agreement. However, except as
provided in Section 13 of this Agreement, the Corporation shall not assert any
defense to an action brought to enforce a claim for advancement of Expenses
pursuant to Section 9 of this Agreement if the Director has tendered to the
Corporation the affirmation and undertaking required thereunder. The burden of
proving by clear and convincing evidence that indemnification or exculpation is
not appropriate shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors, a committee thereof, or
independent legal counsel) to have made a determination prior to the
commencement of such action that indemnification or exculpation is proper in the
circumstances because the Director has met the applicable standard of conduct
nor an actual determination by the Corporation (including its Board of
Directors, a committee thereof, or independent legal counsel) that
indemnification or exculpation is improper because the Director has not met such
applicable standard of conduct, shall be asserted as a defense to the action or
create a presumption that the Director is not entitled to indemnification or
exculpation under this Agreement or otherwise. The Director’s expenses incurred
in connection with successfully establishing the Director’s right to
indemnification, advances or exculpation, in whole or in part, in any Proceeding
shall also be paid or reimbursed by the Corporation.

The termination of any Proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere, or its equivalent, shall not, of itself, create
a presumption that:

 

  (i) the Director is not entitled to indemnification under Sections 4, 5 or 7
of this Agreement because the Director did not act in good faith and in a manner
which the Director reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the Director’s conduct was
unlawful; or

 

  (ii) the Director is not entitled to exculpation under Section 3 of this
Agreement.

 

8



--------------------------------------------------------------------------------

13. Notification and Defense of Claim.

As a condition precedent to indemnification under this Agreement, not later than
30 days after receipt by the Director of notice of the commencement of any
Proceeding the Director shall, if a claim in respect of the Proceeding is to be
made against the Corporation under this Agreement, notify the Corporation in
writing of the commencement of the Proceeding. The failure to properly notify
the Corporation shall not relieve the Corporation from any liability which it
may have to the Director otherwise than under this Agreement. With respect to
any Proceeding as to which the Director so notifies the Corporation of the
commencement:

 

  (a) The Corporation shall be entitled to participate in the Proceeding at its
own expense.

 

  (b) Except as otherwise provided in this Section 13, the Corporation may, at
its option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense of the Proceeding, with
legal counsel reasonably satisfactory to the Director. The Director shall have
the right to use separate legal counsel in the Proceeding, but the Corporation
shall not be liable to the Director under this Agreement, including Section 9
above, for the fees and expenses of separate legal counsel incurred after notice
from the Corporation of its assumption of the defense, unless (i) the Director
reasonably concludes that there may be a conflict of interest between the
Corporation and the Director in the conduct of the defense of the Proceeding, or
(ii) the Corporation does not use legal counsel to assume the defense of such
Proceeding. The Corporation shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Corporation or as to which the
Director has made the conclusion provided for in (i) above.

 

  (c) If two or more persons who may be entitled to indemnification from the
Corporation, including the Director, are parties to any Proceeding, the
Corporation may require the Director to use the same legal counsel as the other
parties. The Director shall have the right to use separate legal counsel in the
Proceeding, but the Corporation shall not be liable to the Director under this
Agreement, including Section 9 above, for the fees and expenses of separate
legal counsel incurred after notice from the Corporation of the requirement to
use the same legal counsel as the other parties, unless the Director reasonably
concludes that there may be a conflict of interest between the Director and any
of the other parties required by the Corporation to be represented by the same
legal counsel.

 

  (d) The Corporation shall not be liable to indemnify the Director under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld. The Director
shall permit the Corporation to settle any Proceeding that the Corporation
assumes the defense of, except that the Corporation shall not settle any action
or claim in any manner that would impose any penalty or limitation on the
Director without the Director’s written consent.

 

9



--------------------------------------------------------------------------------

14. Partial Indemnification.

If the Director is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses,
judgments, fines or amounts paid in settlement, actually and reasonably incurred
by the Director in connection with such Proceeding, but not, however, for the
total amount thereof, the Corporation shall nevertheless indemnify the Director
for the portion of such Expenses, judgments, fines or amounts paid in settlement
to which the Director is entitled.

 

15. Interpretation and Scope of Agreement.

Nothing in this Agreement shall be interpreted to constitute a contract of
service for any particular period or pursuant to any particular terms or
conditions. The Corporation retains the right, in its discretion, to terminate
the service relationship of the Director, with or without cause, or to alter the
terms and conditions of the Director’s service all without prejudice to any
rights of the Director which may have accrued or vested prior to such action by
the Corporation.

 

16. Severability.

If this Agreement or any portion thereof shall be invalidated on any ground by
any court of competent jurisdiction, the remainder of this Agreement shall
continue to be valid and the Corporation shall nevertheless indemnify the
Director as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the fullest extent permitted by any applicable
portion of this Agreement that shall not have been invalidated.

 

17. Subrogation.

In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Director. The Director shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.

 

18. Notices.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given upon delivery by
hand to the party to whom the notice or other communication shall have been
directed, or on the third business day after the date on which it is mailed by
United States mail with first-class postage prepaid, addressed as follows:

 

  (a) If to the Director, to the address indicated on the signature page of this
Agreement.

 

10



--------------------------------------------------------------------------------

  (b) If to the Corporation, to

The Greenbrier Companies, Inc.

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035 USA

Attention: President

With a copy to:

General Counsel

The Greenbrier Companies, Inc.

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035 USA

or to any other address as either party may designate to the other in writing.

 

19. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall constitute the original.

 

20. Applicable Law.

This Agreement shall be governed by and construed in accordance with the
internal laws of the state of Oregon without regard to the principles of
conflict of laws.

 

21. Successors and Assigns.

This Agreement shall be binding upon the Corporation and its successors and
assigns.

 

22. Attorney Fees.

If any suit, action (including, without limitation, any bankruptcy proceeding)
or arbitration is instituted to enforce or interpret any provision of this
Agreement, the prevailing party shall be entitled to recover from the party not
prevailing, in addition to other relief that may be provided by law, an amount
determined reasonable as attorney fees at trial and on any appeal of such suit
or action.

 

11



--------------------------------------------------------------------------------

23. Jurisdiction and Venue.

Each party hereto expressly and irrevocably consents and submits to the
jurisdiction and venue of any state or federal court sitting in Multnomah
County, Oregon, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in such court and to the appellate courts in connection
with any appeal. The parties expressly waive all defenses of lack of personal
jurisdiction, improper venue and forum non-conveniens with respect to such
federal and state courts sitting within Multnomah County, Oregon. The parties
expressly consent to (i) service of process being effected upon them by
certified mail sent to the addresses set forth in this Agreement and (ii) any
final judgment rendered against a party in any action or proceeding being
enforceable in other jurisdictions in any manner provided by law.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

CORPORATION: THE GREENBRIER COMPANIES, INC. DIRECTOR: By:

 

 

Title:

 

 

13